Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered June 24, 1993, convicting defendant, upon her plea of guilty, of criminal possession of a forged instrument in the second degree, and sentencing her to a term of 2 Vs to 7 years, unanimously affirmed.
Defendant contends that the 2 Vs to 7 year sentence was illegal and violative of her right not to be placed twice in jeopardy and thus should be vacated, and the charge dismissed, since she had already completed her sentence of interim supervision by reporting regularly to probation. However, notwithstanding that defendant never raised such an argument before the sentencing court and that the People maintain that she stopped reporting to the Department of Probation some time after her final court appearance in May of 1988, the fact is that the defense’s position is contrary to People v Rodney E. (77 NY2d 672), wherein the Court of Appeals declared the practice of interim supervision to be illegal. In that matter, the Court, despite finding that the defendant therein had been improperly placed on interim supervision, simply ordered that the defendant be resentenced, a procedure that this Court has also consistently followed (see, People v Thompson, 202 AD2d 247; People v Mack, 194 AD2d 384; People v Spina, 186 AD2d 9). Concur—Sullivan, J. P., Ellerin, Wallach, Asch and Williams, JJ.